Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ remarks regarding claims 1, 7 and 8:

    PNG
    media_image1.png
    170
    803
    media_image1.png
    Greyscale

	The examiner considers the applicants’ position in regards to the current combination of the references, but based on the amendments made to the claims, these remarks are now moot under new grounds of rejection taught by Furusawa in view of Kimura in further view of Yoshida as posted in the updated office action below.
Claim Objections
Claims 1, 7 and 8 are objected to because of the following informalities:  The claims currently state “the time period is taken from output of the response to switching”. The applicant is requested to incorporate “output of the response to switching of the path” in order to clearly define the time period. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 7 and 8) states “wherein the instruction unit sends another command to a different execution unit after receiving the response to the command and after a delay period, where the delay period is set to a difference between a time period and a propagation latency from the execution unit to the instruction unit”. From the current claim language and the submitted specifications, it is not clear to the examiner what explicitly constitutes the timing requirements to calculate the delay period for “another command”. The applicant states in page 2 of the remarks that the delay period is set to a difference between time period taken from output of response to switching and a propagation delay from the execution unit to the instruction unit for processing of the command by the next switching entity to not start before processing of the current switching entity. According to the claim language, “sending another command” is different from “processing of the command by the next switching entity to not start before processing of the current switching entity”. A look at paragraph [0036] of the submitted specification shows “The control entity subsequently outputs control at or after the time obtained by subtracting an amount corresponding to response latency such as propagation latency from the control entity to the next switching entity”. Although the “processing” for the next switching entity starts after the processing of the current switching entity, according to paragraph 36 is seems as though the “subsequent output control”/another command is calculated based on the propagation latency from the control entity to the next switching entity and not from the execution unit to the instruction unit as stated in the claims. There is confusion as to how the 
The respective dependent claims are also rejected under 112b via dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 2017/0055052) in view of Kimura (US 2011/0103792) in further view of Yoshida (WO 2016013509) please see attached translated copy for supported paragraphs.
Regarding claim 1, Furusawa teaches a communication apparatus (Fig. 5) comprising: an execution unit configured to execute at least either switching of a path of a signal or transmission of the signal on the path (Fig. 5, execution unit ONU1; paragraph [0118]); and an instruction unit (Fig. 5, instructing unit including OLT controller+OSU1+OSU2; see Fig. 6, OLT 2), wherein the instruction unit includes a first interface configured to send a command to the execution unit (paragraph [0116], OSU1 transmits from the downstream control transmitter 202 a wavelength switching control message…), and the execution unit includes a second interface configured to receive the command (Fig. 5, ONU1 receives the switching request at a second interface), and executes at least one of the switching of the path, start of the transmission of the signal, or suspension of the transmission of the signal according to the command at least either immediately, or after a configured time period or a predetermined time period elapses (paragraph [0118], …and also instructs the wavelength switching controller to switch…), wherein the execution unit sends to the instruction unit a response to the command before execution of the command (Fig. 5, response [6], paragraph [0018], the ONU1 transmits [6] a wavelength switching response message to OSU1), and wherein there is a time period from output of the response to switching (Fig. 5 shows a time period between [6] and the switching process).
Furusawa doesn’t teach the instruction unit sends another command to a different execution unit after receiving a response to a command.
Kimura teaches in Fig. 9 wherein an instruction unit (Fig. 9, instruction unit 244) sends another command to a different execution unit (Fig. 9, another command s613 to ONU2) after receiving a response to an initial command (Fig. 9, initial command response s633).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the instruction unit as taught by Furusawa and incorporate sending another command to another different execution unit in order to help greatly reduce power consumption in a PON system having a protection line (Kimura: paragraph [0014]).
Although Furusawa already teaches a time period taken from an output of the response to switching and also teaches sending a response before switching and Kimura shows in Fig. 9 that there is a delay period from receiving a response s633 to sending another command s613, Furusawa in view of Kimura doesn’t teach that the delay period is set to a difference between a time period and a propagation latency from the execution unit to the instruction unit.
Yoshida teaches where the delay period is set to a difference between time period taken from output of the response and a propagation latency (Fig. 3, shows sending a command g1_i+1 after time period Trr; See attached translation copy in page 4, paragraph 3 under description of Fig. 3, One-way propagation delay time is subtracted from Trr so that Report (Complete) frame is received by Trr…Then, the OSU # 2 instructs the Gate frame to each ONU 200 so that the upstream frame of the other ONU 200 belonging to the OSU # 2 does not arrive from the time Tsr during the transmittable time (transmission continuation time) The transmission start time Tsr and the transmittable time are calculated and allocated to each ONU 200) from the execution unit to the instruction unit (Fig. 3, execution unit ONU1 and instruction unit OLT).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the functionality of the instruction unit as taught by Furusawa in view of Kimura and incorporate the sending of commands as per the timing schedule taught by Yoshida in order to timely send commands so that each execution unit can receive their respective commands without any interference.
Regarding claim 4, Furusawa in view of Kimura in view of Yoshida teaches the communication apparatus according to claim 1, where Kimura teaches the communication apparatus according to claim 1, wherein Kimura teaches the instruction unit sends the command to the execution unit if the signal has not been transmitted for a predetermined period in a downstream part of the path (Fig. 13, step s302, OLT checks for trouble information (ONU trouble notification) and then transmits switching command s305 based on the trouble information; paragraph [0152], trouble notification indicates that the ONU isn’t functioning as it should both in upstream and downstream direction).  
Regarding claim 7, Furusawa teaches a communication method (Fig. 5)  executed by a communication apparatus including an execution unit configured to execute at least either switching of a path of a signal or transmission of the signal on the path (Fig. 5, execution unit ONU1; paragraph [0118]) and an instruction unit (Fig. 5, instructing unit including OLT controller+OSU1+OSU2; see Fig. 6, OLT 2), the communication method comprising sending a command to the execution unit (paragraph [0116], OSU1 transmits from the downstream control transmitter 202 a wavelength switching control message…), the execution unit to receive the command (Fig. 5, ONU1 receives the switching request at a second interface), and executes at least one of the switching of the path, start of the transmission of the signal, or suspension of the transmission of the signal according to the command at least either immediately, or after a configured time period or a predetermined time period elapses (paragraph [0118], …and also instructs the wavelength switching controller to switch…), wherein the execution unit sends to the instruction unit a response to the command before execution of the command (Fig. 5, response [6], paragraph [0018], the ONU1 transmits [6] a wavelength switching response message to OSU1), and wherein there is a time period from output of the response to switching (Fig. 5 shows a time period between [6] and the switching process).
Furusawa doesn’t teach the instruction unit sends another command to a different execution unit after receiving a response to a command.
Kimura teaches in Fig. 9 wherein an instruction unit (Fig. 9, instruction unit 244) sends another command to a different execution unit (Fig. 9, another command s613 to ONU2) after receiving a response to an initial command (Fig. 9, initial command response s633).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the instruction unit as taught by Furusawa and incorporate sending another command to another different execution unit in order to help greatly reduce power consumption in a PON system having a protection line (Kimura: paragraph [0014]).
Although Furusawa already teaches a time period taken from an output of the response to switching and also teaches sending a response before switching and Kimura shows in Fig. 9 that there is a delay period from receiving a response s633 to sending another command s613, Furusawa in view of Kimura doesn’t teach that the delay period is set to a difference between a time period and a propagation latency from the execution unit to the instruction unit.
Yoshida teaches where the delay period is set to a difference between time period taken from output of the response and a propagation latency (Fig. 3, shows sending a command g1_i+1 after time period Trr; See attached translation copy in page 4, paragraph 3 under description of Fig. 3, One-way propagation delay time is subtracted from Trr so that Report (Complete) frame is received by Trr…Then, the OSU # 2 instructs the Gate frame to each ONU 200 so that the upstream frame of the other ONU 200 belonging to the OSU # 2 does not arrive from the time Tsr during the transmittable time (transmission continuation time) The transmission start time Tsr and the transmittable time are calculated and allocated to each ONU 200) from the execution unit to the instruction unit (Fig. 3, execution unit ONU1 and instruction unit OLT).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the functionality of the instruction unit as taught by Furusawa in view of Kimura and incorporate the sending of commands as per the timing schedule taught by Yoshida in order to timely send commands so that each execution unit can receive their respective commands without any interference.
Regarding claim 8, Furusawa teaches a non-transitory computer readable medium including instructions executable by one or more processors to: send by an instructing unit (Fig. 5, instructing unit including OLT controller+OSU1+OSU2; see Fig. 6, OLT 2) to send a command to an execution unit within a communication device (paragraph [0116], OSU1 transmits from the downstream control transmitter 202 a wavelength switching control message…) and is configured to execute at least either switching of a path of a signal or transmission of the signal on the path (Fig. 5, execution unit ONU1; paragraph [0118]);  receiving by the execution unit the command (Fig. 5, ONU1 receives the switching request at a second interface), and executes at least one of the switching of the path, start of the transmission of the signal, or suspension of the transmission of the signal according to the command at least either immediately, or after a configured time period or a predetermined time period elapses (paragraph [0118], …and also instructs the wavelength switching controller to switch…), wherein the execution unit sends to the instruction unit a response to the command before execution of the command (Fig. 5, response [6], paragraph [0018], the ONU1 transmits [6] a wavelength switching response message to OSU1), and wherein there is a time period from output of the response to switching (Fig. 5 shows a time period between [6] and the switching process).
Furusawa doesn’t teach the instruction unit sends another command to a different execution unit after receiving a response to a command.
Kimura teaches in Fig. 9 wherein an instruction unit (Fig. 9, instruction unit 244) sends another command to a different execution unit (Fig. 9, another command s613 to ONU2) after receiving a response to an initial command (Fig. 9, initial command response s633).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the instruction unit as taught by Furusawa and incorporate sending another command to another different execution unit in order to help greatly reduce power consumption in a PON system having a protection line (Kimura: paragraph [0014]).
Although Furusawa already teaches a time period taken from an output of the response to switching and also teaches sending a response before switching and Kimura shows in Fig. 9 that there is a delay period from receiving a response s633 to sending another command s613, Furusawa in view of Kimura doesn’t teach that the delay period is set to a difference between a time period and a propagation latency from the execution unit to the instruction unit.
Yoshida teaches where the delay period is set to a difference between time period taken from output of the response and a propagation latency (Fig. 3, shows sending a command g1_i+1 after time period Trr; See attached translation copy in page 4, paragraph 3 under description of Fig. 3, One-way propagation delay time is subtracted from Trr so that Report (Complete) frame is received by Trr…Then, the OSU # 2 instructs the Gate frame to each ONU 200 so that the upstream frame of the other ONU 200 belonging to the OSU # 2 does not arrive from the time Tsr during the transmittable time (transmission continuation time) The transmission start time Tsr and the transmittable time are calculated and allocated to each ONU 200) from the execution unit to the instruction unit (Fig. 3, execution unit ONU1 and instruction unit OLT).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to modify the functionality of the instruction unit as taught by Furusawa in view of Kimura and incorporate the sending of commands as per the timing schedule taught by Yoshida in order to timely send commands so that each execution unit can receive their respective commands without any interference.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 2017/0055052) in view of Kimura (US 2011/0103792) in further view of Yoshida (WO 2016013509) please see attached translated copy for supported paragraphs, in view of Nakura (US 2012/0128372).
Regarding claim 3, Furusawa in view of Kimura in view of Yoshida teaches the communication apparatus according to claim 1.
Furusawa in view of Kimura in view of Yoshida doesn’t teach wherein the instruction unit sends time information as the command to the execution unit, and when the execution unit receives the time information, the execution unit executes the start of the transmission of the 3TDM/svsignal after a configured time period or a predetermined time period elapses.  
Nakura teaches wherein the instruction unit (Fig. 4, OLT out) sends time information as the command to the execution unit (Fig. 4, ONU receives command s1 that comprises transmission permission start time T and transmission period L), and when the execution unit receives the time information, the execution unit executes the start of the transmission of the 3TDM/svsignal after a configured time period or a predetermined time period elapses (Fig. 4, ONU transmits s2 based on the time information; paragraph [0035]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the instruction unit taught by Furusawa in view of Kimura in view of Yoshida and incorporate the transmission of time information as taught Nakura in order to provide transmission timing control for the ONU. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (US 2017/0055052) in view of Kimura (US 2011/0103792) in further view of Yoshida (WO 2016013509) please see attached translated copy for supported paragraphs, in view of Mangin (US 2013/0195439).
Regarding claim 6, Furusawa in view of Kimura in view of Yoshida teaches the communication apparatus according to claim 1.
Furusawa in view of Kimura in view of Yoshida doesn’t teach further comprising a substitute apparatus configured to perform an operation of the instruction unit instead of the instruction unit.  
Mangin teaches a substitute apparatus configured to perform an operation of the instruction unit instead of the instruction unit (paragraph [0071], by using an external entity; paragraph [0125], external entity being a network management system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the communication apparatus taught by Furusawa in view of Kimura in view of Yoshida and incorporate a network management system as taught by Mangin as this will help alleviate processing load from the OLT since the network management system can not only provide the switching commands but also provide over all control of the different parts of the PON.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637